EXHIBIT 2.2 GENTERRA INC. and CONSOLIDATED MERCANTILE INCORPORATED AMALGAMATION AGREEMENT Dated as of April 27, 2009 as amended on October ,2009 GOLDMAN, SPRING, KICHLER & SANDERS LLP 40 Sheppard Avenue West Suite 700 Toronto, Ontario M2N 6K9 -- TABLE OF CONTENTS ARTICLE 1 DEFINITIONS AND INTERPRETATION2 Section 1.1Definitions 2 Section 1.2Currency 6 Section 1.3Interpretation Not Affected By Headings6 Section 1.4Number and Gender 6 Section 1.5Date for Any Action 7 Section 1.6Meanings 7 Section 1.7Knowledge 7 Section 1.8Schedules7 ARTICLE 2 THE AMALGAMATION8 Section 2.1Implementation Steps 8 Section 2.2Notice of CMI Meeting, Notice of Genterra Meeting and Circular8 Section 2.3Securities Compliance 8 Section 2.4Preparation of Filings 9 Section 2.5Filing of Articles of Amalgamation10 Section 2.6Effect of the Amalgamation10 Section 2.7Amalgamated Corporation11 Section 2.8Stated Capital 13 ARTICLE 3 RIGHTS OF DISSENT13 Section
